LACOMBE, Circuit Judge
(orally). It seems to me that paragraph 92, Schedule B, § 1, c. 11, of the act of July 24, 1897, 30 Stat. 156 [U. S. Comp. St. 1901, p. 1632], was not intended to provide for manufactures of pumice stone combined with anything else. It deals with “pumice stone, wholly or partially manufactured,” and pumice stone “unmanufactured.” I do not think this article is properly within the terms of that paragraph.
As to paragraph 97, in view of the decision of the Circuit Court of Appeals in Dingelstedt v. U. S., 91 Fed. 112, 33 C. C. A. 395,1 do not think the article could properly be classified there. But plainly and *302clearly, under the similitude clause, it should be entitled to be assessed at the same duty as that imposed upon pumice stone, because in texture, in the material of which it is composed, and in its use, it is substantially similar to the “pumice stone, wholly or partially manufactured,” of the paragraph in question.
Therefore I reverse the decision of the Board of Appraisers, and. hold that the article is dutiable by similitude, the same as pumice stone manufactured.